DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/05/2022 has been entered.

Status of Claims
Claim(s) 1-22, 25-27 is/are pending of which Claim(s) 1 and 27 is/are presented in independent form. Claims 19-22 are withdrawn.
All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.

Response to Arguments
First Argument:
	Applicant asserts that under the newly amended language that the bladder of Mason is not “formed” nor is “configured to stretch in multiple directions” (Remarks Page 10).
	Examiner’s Response:
Applicant's arguments filed 8/0/2022 have been fully considered but they are not persuasive. See the newly updated rejection below, wherein Examiner disagrees and finds that Mason does provide for the newly amended language. Applicant’s arguments in regards to the stretch aspect appear to lack any assertion except for Mason not providing the language. In regards to the “formed” language, Applicant states that because Mason elastic material 9 includes the fluid material as it is a bladder then it is not “formed”. However, Examiner disagrees as the bladder 9 of Mason itself is a solid material which has an implicit solid form, thus under the claim language is a “formed material”. In regards to Applicant’s arguments towards Hall for this language, Hall is not relied on to reject this language.
Second Argument:
	Applicant asserts that the newly added claim 27 is not obvious under Mason in view of Hall (Remarks Page 11-12).
	Examiner’s Response:
	Applicant's arguments filed 8/0/2022 have been fully considered but they are not persuasive. See newly provided rejection of claim 27 below. Examiner finds that the claim language of “wherein an outer face of said first elastic fabric includes a first portion and a second portion, wherein the first portion is attached to the second portion to form an open ended tube” is fairly broad because as long as the outer face includes a “portion” of something then the claim language is met, as such Examiner found that the prior art of Mason provides sufficient disclosure to reject this claim language as the tabs 7 (Fig. 1) of Mason are “portions” that are included with the outer face, and the Velcro 6 (Fig. 1) which are also “portions” of Mason is also directly on the outer face of Mason, and these are disclosed to attach. Also in regards to the “bicep” and “forearm” language, Mason Col. 2 lines 31-38 provides the tubular shape of the cuff as whole may be fitted in any size around an arm, leg, or torso depending on the fabrication, thus the sleeve openings 10 and 9 are provided to be capable of being wrapped around a forearm and bicep; also furthermore, as the device as shown in Fig. 1 is a sleeve, the sleeve shape implicitly provides the sleeve openings being capable of being gripped to a user’s bicep or forearm as there are a variety of user’s with a variety of arm sizes that would permit the sleeve to be wrapped and grip around the user’s forearm/bicep.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18, 25, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al (US 5,080,089) in view of Hall (US 2014/0276258).
Regarding claim 1, Mason discloses an apparatus for wrapping a body part after activity (See Figure 1) (intended use herein of “when” to use, device is capable of being used at any point such as after an activity), said apparatus comprising: 
an elastic material 9 (See Col. 2 lines 18-20, wherein this is a “bladder” 9 which is elastomeric and further contains a nonambient temperature fluid), 
said elastic material 9 having a first surface (Figure 2, inner facing surface of the elastic material 9) and a second surface (See Figure 2, outer facing surface of the elastic material 9), wherein said elastic material 9 is configured to be exposed to a hot or cold temperature environment and transfer said hot or cold temperature and a compressive force thereto the body part (Col. 3, lines 15-32, exposed to hot or cold temperature environment and then provides hot or cold temperature transfer) (See Col. 4 lines 31-36, wherein the bladder 9 may be further configured to apply compression which is compressive force to the body part),
wherein said elastic material 9 is a formed material (Fig. 1-2 and Col. 2 lines 18-20, elastic material 9 is a “bladder”, such that this is a formed material as the bladder is a solid elastomeric material, thus having a form and thus being a formed material) and is configured to stretch in multiple directions (Col. 2 lines 18-20, elastic material 9 is an “elastomeric material”, wherein according to Dictionary.com [https://www.dictionary.com/browse/elastomeric] an elastomer is “an elastic substance occurring naturally, as natural rubber, or produced synthetically, as butyl rubber or neoprene” and “any material, such as natural or synthetic rubber, that is able to resume its original shape when a deforming force is remove”; thus Mason by providing that the bladder 9 is an elastomeric material provides implicit disclosure that the material is capable of stretching multiple directions since it is known in the art that elastomer materials such as rubber are capable of stretching in a variety of directions),
a first fabric 10-1 adhered to said first surface of said elastic material 9 (See Figure 2; Col. 2, lines 46-54 and Annotated Fig. 2, wherein the “first fabric” 10-1 is referring to the outer facing fabric layer portion of the “cushioning material 10” which is “bonded” to the outer facing surface of the elastic material 9), said first fabric 10-1 configured to provide a protective cover for said first surface of the elastic material 9 (Figure 2; Col. 2, lines 46-54);
a second fabric 10-2 adhered to said second surface of said elastic material 9 (See Figure 2 and Annotated Fig. 2; Col. 2, lines 46-54, wherein the “second fabric” 10-2 is referring to the inner facing fabric layer portion of the “cushioning material 10” which is “bonded” to the inner facing surface of the elastic material 9), said second fabric 10-2 configured to provide a liner for said second surface of the elastic material 9 (Figure 2; Col. 2, lines 46-54);
wherein said apparatus is configured to provide a compressive force to the body part (See Col. 4 lines 56-61 wherein the compressive force of the apparatus to the body part is provided by pump 21).

    PNG
    media_image1.png
    292
    578
    media_image1.png
    Greyscale

Mason does not disclose that the fabric 10 having the first fabric 10-1 and second fabric 10-2 is elastic. 
However, Hall teaches an analogous cryotherapy compression system (see title, transfers hot/cold temperatures) having an analogous material 118 configured to be exposed to a cold temperature environment and transfer said cold temperature (Figure 1B and [0084], “cold pack 118”) and having an analogous second fabric 102 (Fig. 1B and [0084], “inner layer 102”) and an analogous first fabric 110 (Fig. B and [0084], “outer layer 110”) which forms a sleeve around the analogous material 118 (Fig. 1B) wherein the fabric material of this sleeve is elastic ([0070]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the fabric 10 (cloth) of Mason to be elastic as taught by Hall for providing an improved fit of the bladder 9 with the fabric 10 (See Hall [0070]).
Regarding claim 2, Mason in view of Hall discloses the invention of claim 1 above.
Mason discloses wherein said elastic material 9 is configured in a sleeve shape (see Figures 1-2).
Regarding claim 3, Mason in view of Hall discloses the invention of claim 1 above.
Mason discloses wherein said elastic material 9 is configured in a tubular shape (Figure 1).
Regarding claim 4, Mason in view of Hall discloses the invention of claim 3 above.
Mason discloses wherein said elastic material 9 is tapered (Figure 1 shows the sleeve tapering from a larger diameter at 10 to a smaller diameter at 9).
Regarding claim 5, Mason in view of Hall discloses the invention of claim 3 above.
Mason discloses wherein said elastic material 9 includes a first sleeve opening and a second sleeve opening (Figure 1, wherein there are two sleeve openings).
Regarding claim 6, Mason in view of Hall discloses the invention of claim 5 above.
Mason discloses wherein said first sleeve opening’s (at ref 10) opening diameter is greater than said second sleeve opening’s opening diameter (at ref 9) (Figure 1 shows the sleeve tapering from a larger diameter at 10 to a smaller diameter at 9).
Regarding claim 7, Mason in view of Hall discloses the invention of claim 6 above.
Mason discloses wherein said elastic material 9 is tapered from said first sleeve opening to said second sleeve opening (Figure 1 shows the sleeve tapering from a larger diameter at 10 to a smaller diameter at 9).
Regarding claim 8, Mason in view of Hall discloses the invention of claim 1 above.
Mason discloses wherein said elastic material 9 further comprises one or more material sides including a perimeter edge (Figures 1-2, wherein there is a perimeter edge formed via the material side of 9).
Regarding claim 9, Mason in view of Hall discloses the invention of claim 8 above.
Mason discloses wherein said perimeter edge may be sealed (Figures 1-2, wherein the perimeter edge is sealed).
Regarding claim 10, Mason in view of Hall discloses the invention of claim 8 above.
Mason discloses wherein said elastic material 9 is configured in a tubular shape (Figure 1).
Regarding claim 11, Mason in view of Hall discloses the invention of claim 10 above.
Mason discloses wherein said elastic material 9 is tapered (Figure 1 shows the sleeve tapering from a larger diameter at 10 to a smaller diameter at 9).
Regarding claim 12, Mason in view of Hall discloses the invention of claim 8 above.
Mason discloses wherein said elastic fabric further comprises one or more fabric sides including at least one fabric edge (Figures 1-2).
Regarding claim 13, Mason in view of Hall discloses the invention of claim 12 above.
Mason discloses wherein said at least one fabric edge is sealed (Figures 1-2).
Regarding claim 14, Mason in view of Hall discloses the invention of claim 13 above.
Hall further teaches wherein said sealed edge is sewn ([0082], elastic fabric as taught from Hall is sewn).
Regarding claim 15, Mason in view of Hall discloses the invention of claim 12 above.
Mason discloses wherein said at least one fabric edge further comprises a first fabric edge and a second fabric edge (Figures 1-2).
Regarding claim 16, Mason in view of Hall discloses the invention of claim 12 above.
Mason discloses wherein said first fabric edge and said second fabric edge may be sealed to form a tubular shape (Figures 1-2, wherein the edges formed with tabs 7 may be fastened together thus being sealed, Col. 2 lines 39-45).
Regarding claim 17, Mason in view of Hall discloses the invention of claim 16 above.
Hall further teaches wherein said sealed edge is sewn ([0082], elastic fabric as taught from Hall is sewn).
Regarding claim 18, Mason in view of Hall discloses the invention of claim 16 above.
Mason discloses wherein said tubular shape is tapered (Figure 1 shows the sleeve tapering from a larger diameter at 10 to a smaller diameter at 9).
Regarding claim 25, Mason in view of Hall discloses the invention of claim 1 above.
Mason does not disclose the elastic material 9 is a gel. 
Mason does disclose that the elastic material 9 (bladder 9) is comprised of: the elastomeric bladder material and a nonambient temperature fluid (See Col. 2 lines 18-20).
Hall further teaches an analogous cryotherapy compression system (see title) wherein a temperature fluid can comprise a gel as an alternative to a water circulation system ([0084]).
Therefore it would have been obvious to one of ordinary skill before the effective filing date of the invention to provide the elastic material 9 is a gel (by internally including gel into the bladder as an alternative to water) as taught by Hall as being a suitable alternative to water for providing thermal treatment of an injury (See Hall [0084]).
Regarding claim 27, Mason discloses an apparatus for wrapping a user’s body part (See Figure 1), said apparatus comprising: 
an elastic material 9 (See Col. 2 lines 18-20, wherein this is a “bladder” 9 which is elastomeric and further contains a nonambient temperature fluid), 
said elastic material 9 having a first surface (Figure 2, inner facing surface of the elastic material 9) and a second surface (See Figure 2, outer facing surface of the elastic material 9), wherein said elastic material 9 is configured to be exposed to a hot or cold temperature environment and transfer said hot or cold temperature and a compressive force thereto the body part (Col. 3, lines 15-32, exposed to hot or cold temperature environment and then provides hot or cold temperature transfer) (See Col. 4 lines 31-36, wherein the bladder 9 may be further configured to apply compression which is compressive force to the body part),
wherein said elastic material 9 is configured to stretch in multiple directions (Col. 2 lines 18-20, elastic material 9 is an “elastomeric material”, wherein according to Dictionary.com [https://www.dictionary.com/browse/elastomeric] an elastomer is “an elastic substance occurring naturally, as natural rubber, or produced synthetically, as butyl rubber or neoprene” and “any material, such as natural or synthetic rubber, that is able to resume its original shape when a deforming force is remove”; thus Mason by providing that the bladder 9 is an elastomeric material provides implicit disclosure that the material is capable of stretching multiple directions since it is known in the art that elastomer materials such as rubber are capable of stretching in a variety of directions),
a first fabric 10-1 adhered to said first surface of said elastic material 9 (See Figure 2; Col. 2, lines 46-54 and Annotated Fig. 2, wherein the “first fabric” 10-1 is referring to the outer facing fabric layer portion of the “cushioning material 10” which is “bonded” to the outer facing surface of the elastic material 9), said first fabric 10-1 configured to provide a protective cover for said first surface of the elastic material 9 (Figure 2; Col. 2, lines 46-54);
a second fabric 10-2 adhered to said second surface of said elastic material 9 (See Figure 2 and Annotated Fig. 2; Col. 2, lines 46-54, wherein the “second fabric” 10-2 is referring to the inner facing fabric layer portion of the “cushioning material 10” which is “bonded” to the inner facing surface of the elastic material 9), said second fabric 10-2 configured to provide a liner for said second surface of the elastic material 9 (Figure 2; Col. 2, lines 46-54);
wherein an outer face of said first fabric 10-1 includes a first portion 7 (See Fig. 1, wherein the outer face of the first fabric 10-1 includes/is part of the tabs 7 that extend thereof) and a second portion 6 (See Fig. 1 and Col. 2 lines 39-45, there are Velcro strips 6 that are on the outer face of the first fabric 10-1), wherein the first portion 7 is attached to the second portion 6 (Col. 2 lines 39-45) to form an open ended tube (See Fig. 1 and Col. 2 lines 39-45, wherein when tabs 7 and Velcro 6 are mated an open ended tube will be formed),
wherein said elastic material 9 forms a tapered tubular shape (See Fig. 1-2, wherein the cuff 1 as formed by the elastic material 9 has a tapered tubular shape, as the diameter at ref 10 is larger than the other end diameter at ref 9), and wherein said tapered tubular shape includes a first sleeve opening 10 and a second sleeve opening 9 (Fig. 1), wherein a diameter of said first sleeve opening 10 is larger than a diameter of said second sleeve opening 9 (See Fig. 1) such that said first sleeve opening 10 is configured to grip a user's bicep and a second sleeve opening 9 is configured to grip a user's forearm (Col. 2 lines 31-38, the tubular shape of the cuff as whole may be fitted in any size around an arm, leg, or torso depending on the fabrication, thus the sleeve openings 10 and 9 are provided to be capable of being wrapped around a forearm and bicep) (also furthermore, as the device as shown in Fig. 1 is a sleeve, the sleeve shape implicitly provides the sleeve openings being capable of being gripped to a user’s bicep or forearm as there are a variety of user’s with a variety of arm sizes that would permit the sleeve to be wrapped and grip around the user’s forearm/bicep).
Mason does not disclose that the fabric 10 having the first fabric 10-1 and second fabric 10-2 is elastic. 
However, Hall teaches an analogous cryotherapy compression system (see title, transfers hot/cold temperatures) having an analogous material 118 configured to be exposed to a cold temperature environment and transfer said cold temperature (Figure 1B and [0084], “cold pack 118”) and having an analogous second fabric 102 (Fig. 1B and [0084], “inner layer 102”) and an analogous first fabric 110 (Fig. B and [0084], “outer layer 110”) which forms a sleeve around the analogous material 118 (Fig. 1B) wherein the fabric material of this sleeve is elastic ([0070]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the fabric 10 (cloth) of Mason to be elastic as taught by Hall for providing an improved fit of the bladder 9 with the fabric 10 (See Hall [0070]).
Claims 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al (US 5,080,089) in view of Hall (US 2014/0276258) in view of Harris (US 8336122 B1).
Regarding claim 26, Mason in view of Hall discloses the invention of claim 1.
Mason in view of Hall does not disclose wherein said elastic material is a cured material.
However, Harris teaches an analogous elastic material (analogous elastomeric bladder, Col. 1 lines 15-20) is a cured material (Col. 3 lines 19-45, the elastomeric bladder is formed of silicone which is an inherent cured material).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastic material 9 (elastomeric bladder 9) of Mason to be the material of silicone as taught by Harris as silicone is a known in the art elastomeric material that is capable of forming a bladder, and also silicone provides improved biocompatible and hypoallergenic properties.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        8/19/2022

/KERI J NELSON/Primary Examiner, Art Unit 3786